[Cite as State v. Dandy, 2021-Ohio-652.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Craig R. Baldwin, P.J.
        Plaintiff-Appellee                   :       Hon. W. Scott Gwin, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
ERIKA DANDY                                  :       Case Nos. 2020-CA-0049
                                             :                 2020-CA-0055
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas Case Nos. 2019-CR-0587 &
                                                     2019-CR-0941



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    March 5, 2021




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JOSEPH C. SNYDER                                     JOHN C. O'DONNELL, III
38 South Park Street                                 10 West Newlon Place
Mansfield, OH 44902                                  Mansfield, OH 44902
Richland County, Case Nos. 2020-CA-0049 & 2020-CA-0055                               2

Wise, Earle, J.

       {¶ 1} Defendant-Appellant, Erika Dandy, appeals her May 13, 2020 consecutive

sentences by the Court of Common Pleas of Richland County, Ohio. Plaintiff-Appellee

is the state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} Appellant was on probation in two separate cases. She violated the terms

of her probation. A hearing was held on May 6, 2020, wherein appellant admitted to

several community control violations. By judgment entries filed May 13, 2020, the trial

court sentenced appellant to six months in prison in each case, to be served

consecutively.

       {¶ 3} Appellant filed an appeal in each case and this matter is now before this

court for consideration. The assignment of error is identical for each appeal:

                                            I

       {¶ 4} "THE       TRIAL   COURT     ERRED      IN    IMPOSING      CONSECUTIVE

SENTENCES CONTRARY TO ORC §2929.14(C)(4)."

                                            I

       {¶ 5} In her sole assignment of error in each case, appellant claims the trial

court erred in imposing consecutive sentences. We disagree.

       {¶ 6} This court reviews felony sentences using the standard of review set forth

in R.C. 2953.08. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d

1231, ¶ 22; State v. Howell, 5th Dist. Stark No. 2015CA00004, 2015-Ohio-4049, ¶ 31.

Pursuant to R.C. 2953.08(G)(2), we may either increase, reduce, modify, or vacate a

sentence and remand for resentencing where we clearly and convincingly find that

either the record does not support the sentencing court's findings under R.C.
Richland County, Case Nos. 2020-CA-0049 & 2020-CA-0055                                    3

2929.13(B) or (D), 2929.14(B)(2)(e) or (C)(4), or 2929.20(I), or the sentence is

otherwise contrary to law.

       {¶ 7} "Clear and convincing evidence is that measure or degree of proof which

is more than a mere 'preponderance of the evidence,' but not to the extent of such

certainty as is required ‘beyond a reasonable doubt’ in criminal cases, and which will

produce in the mind of the trier of facts a firm belief or conviction as to the facts sought

to be established."    Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954),

paragraph three of the syllabus.

       {¶ 8} R.C. 2929.14(C)(4) governs consecutive sentences and states the

following:



              (4) If multiple prison terms are imposed on an offender for

       convictions of multiple offenses, the court may require the offender to

       serve the prison terms consecutively if the court finds that the consecutive

       service is necessary to protect the public from future crime or to punish

       the offender and that consecutive sentences are not disproportionate to

       the seriousness of the offender's conduct and to the danger the offender

       poses to the public, and if the court also finds any of the following:

              (a) The offender committed one or more of the multiple offenses

       while the offender was awaiting trial or sentencing, was under a sanction

       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

       Code, or was under post-release control for a prior offense.

              (b) At least two of the multiple offenses were committed as part of

       one or more courses of conduct, and the harm caused by two or more of
Richland County, Case Nos. 2020-CA-0049 & 2020-CA-0055                                    4

       the multiple offenses so committed was so great or unusual that no single

       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future

       crime by the offender.



       {¶ 9} "In order to impose consecutive terms of imprisonment, a trial court is

required to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing

hearing and incorporate its findings into its sentencing entry, but it has no obligation to

state reasons to support its findings." State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-

3177, 16 N.E.3d 659, syllabus. "[A] word-for-word recitation of the language of the

statute is not required, and as long as the reviewing court can discern that the trial court

engaged in the correct analysis and can determine that the record contains evidence to

support the findings, consecutive sentences should be upheld." Id. at ¶ 29.

       {¶ 10} In each case, appellant was sentenced to three years of community

control after having been convicted of possession of cocaine in violation of R.C.

2925.11, felonies of the fifth degree. See Sentencing Entries filed December 26, 2019.

The trial court informed her that if she violated, "in each case she's looking at 12 months

in prison." December 18, 2019 T. at 6.

       {¶ 11} Appellant violated the terms of her community control and a hearing was

held on March 18, 2020.         The trial court ordered her to successfully complete the

CROSSWAEH CBCF program when a bed was available and in the meantime,

released her on her own recognizance. March 18, 2020 T. at 20-21. The trial court
Richland County, Case Nos. 2020-CA-0049 & 2020-CA-0055                                    5

informed her that if she messed up, "we're not talking CBCF," "[w]e'd be talking, you

know, prison at that point." Id. at 18. Again, she was informed that if she violated, she

would be looking "at 12 months in prison on each case, both cases." Id. at 21.

       {¶ 12} Again, appellant violated the terms of her community control and a hearing

was held on May 6, 2020. Appellant admitted to not entering and completing the CBCF

program, testing positive for cocaine in March 2020, failing to make payments on her

fines/costs, and being in the presence of individuals with active warrants. May 6, 2020

T. at 26-27. The trial court noted it gave appellant the opportunity at community control,

and then sentenced her to six months on each case, to be served consecutively. Id. at

31. The trial court explained its reasoning for consecutive service as follows (Id. at 32):



              The reason they're consecutive is I think criminal history

       demonstrates - - and the prosecutor is right, Miss Dandy has a 2017 case,

       an (inaudible) case, a 2003 case, a 1999 case, and then two 2019 cases.

       So for that reason, I think the criminal history is enough that it's necessary

       to protect the public, punish the offender, it's not disproportionate to the

       seriousness of the conduct or the danger posed based on that criminal

       history.



       {¶ 13} In its May 13, 2020 judgment entries, the trial court noted it considered the

factors set forth in R.C. 2929.11 and 2929.12, and included its findings on consecutive

sentences:
Richland County, Case Nos. 2020-CA-0049 & 2020-CA-0055                                6

             The sentences are made consecutive because consecutive

       sentences are necessary to protect the public from future crime or to

       punish the offender, and consecutive sentences are not disproportionate

       to the seriousness of the offender's conduct and to the danger the

       offender poses to the public, and because:

             The offender's history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future

       crime by the offender.



       {¶ 14} Appellant admitted to violating the terms of her community control a

second time. The trial court made all the required consecutive sentence findings at the

sentencing hearing, and incorporated those findings into the sentencing entry. The trial

court considered the R.C. 2929.11 and 2929.12 factors and the record supports the trial

court's findings under R.C. 2929.14(C)(4).

       {¶ 15} Upon review, we find appellant has failed to clearly and convincingly

establish that her consecutive sentences are unsupported by the record or contrary to

law.

       {¶ 16} The sole assignment of error in each case is denied.
Richland County, Case Nos. 2020-CA-0049 & 2020-CA-0055                        7


      {¶ 17} The judgments of the Court of Common Pleas of Richland County, Ohio

are hereby affirmed.

By Wise, Earle, J.

Baldwin, P.J. and

Gwin, J. concur.



EEW/db